              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                 CIVIL CASE NO. 1:19-cv-00324-MR


EDWARD FRANCIS MASHEK,              )
                                    )
                     Plaintiff,     )
                                    )
     vs.                            )            ORDER
                                    )
ANDREW SAUL,                        )
Commissioner of Social Security,    )
                                    )
                     Defendant.     )
___________________________________ )

      THIS MATTER is before the Court on the Plaintiff’s Motion for Payment

of Attorney Fees [Doc. 18].

      The Plaintiff seeks an award of attorney’s fees in full satisfaction of any

and all claims by the Plaintiff in this case pursuant to the Equal Access to

Justice Act, 28 U.S.C. § 2412 (“EAJA”). [Doc. 18]. The Defendant consents

to an award of $5,821.00. [Doc. 19]. In light of the Court’s prior remand of

this matter, and in the absence of any contention by the Commissioner that

his position was substantially justified or that special circumstances exist that

would render an award of attorney’s fees unjust, the Court concludes that

the Plaintiff is entitled to an award of attorney’s fees under the EAJA. The

Court further concludes that, in light of the Commissioner’s stipulation to the



        Case 1:19-cv-00324-MR Document 21 Filed 09/21/20 Page 1 of 3
Plaintiff’s request [see Doc. 19 at 1], the Plaintiff is entitled to reimbursement

from the Treasury Judgment Fund of the $400.00 in costs incurred as a result

of filing this action.

      The Plaintiff requests that the EAJA award be paid directly to Plaintiff’s

counsel as the Plaintiff’s assignee. In support of this request, the Plaintiff

has submitted a fee agreement executed by the Plaintiff, pursuant to which

the Plaintiff has agreed to assign any EAJA fee award in favor of counsel.

[Doc. 18-2]. The Court finds that the Commissioner should accept this

assignment of the awarded fees by the Plaintiff to counsel and upon receipt

of such assignment, the Commissioner will pay that award of fees directly to

Plaintiff’s counsel, provided that it is shown that the Plaintiff does not owe

any debt to the United States Government which is subject to offset. See

Astrue v. Ratliff, 560 U.S. 286 (2010).

      IT IS, THEREFORE, ORDERED that:

      (1)    The Plaintiff’s Motion [Doc 18] is hereby GRANTED, and the

             Plaintiff is hereby awarded attorney’s fees in the amount of Five

             Thousand Eight Hundred Twenty-One Dollars ($5,821.00),

             which sum is in full satisfaction of any and all claims by the

             Plaintiff in this case pursuant to 28 U.S.C. § 2412(d);


                                        2



         Case 1:19-cv-00324-MR Document 21 Filed 09/21/20 Page 2 of 3
(2)     Within thirty (30) days of the entry of this Order, or some other

        time as determined by the Court upon good cause shown, the

        Commissioner shall inform Plaintiff’s counsel whether the

        Plaintiff owes a debt to the Government by which this fee award

        may be offset. Before any funds are disbursed to counsel, the

        Plaintiff’s counsel shall provide a valid fee assignment to the

        Defendant;

3)      The sum of Four Hundred Dollars ($400.00) in costs shall be

        reimbursed to the Plaintiff from the Treasury Judgment Fund

        upon certification thereof by the Office of the United States

        Attorney to the Department of Treasury.

(4)     In the event that past-due benefits are awarded on remand, the

        Plaintiff shall have sixty (60) days after being served with notice

        of the past-due benefits award to file for an award of fees

        pursuant to the Social Security Act, 42 U.S.C. § 406(b); and

(5)     No additional Petition pursuant to 28 U.S.C. § 2412(d) may be
                           Signed: September 21, 2020
        filed.

IT IS SO ORDERED.




                                    3



     Case 1:19-cv-00324-MR Document 21 Filed 09/21/20 Page 3 of 3
